Citation Nr: 1455568	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  08-29 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim for service connection for arthritis of the lumbar spine, and if so, whether service connection for a lumbar spine disability is warranted.

2.   Entitlement to service connection for a bilateral leg disability, to include as secondary to a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to November 1971 and from October 1976 to June 1980, with additional Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO), which denied the claim for service connection for a lumbar spine disability on the merits.

However, the Board notes that service connection for arthritis of the lumbar spine had previously been denied in a 2003 rating decision.  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The issue on appeal has been characterized accordingly.

In March 2010 the Veteran testified before a Veterans Law Judge in a "Travel Board" hearing at the RO.  A transcript of the hearing is associated with the claims file.

The Board remanded the issues to the Agency of Original Jurisdiction (AOJ) in August 2010 for additional development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veterans Law Judge who presided at the March 2010 Travel Board hearing is no longer employed by the Board.  In May 2014 the Board notified the Veteran that he is entitled to another hearing, before a currently active Veterans Law Judge, if he so desires.  The Veteran did not respond within 60 days; the Board accordingly presumes he does not want another hearing and will proceed accordingly.  
 

FINDINGS OF FACT

1.  Service connection for arthritis of the lumbar spine was originally denied in a rating decision in August 2003.  The Veteran did not appeal and did not submit material evidence within the appeal period after the decision; that decision is final.

2.  Evidence received since August 2003 contributes to a more complete picture of circumstances surrounding the origin of the Veteran's disability.

3.  Arthritis of the lumbar spine was not shown in service or for many years thereafter, and the most probative evidence indicates the Veteran's current lumbar spine disability is not related to service. 

4.  The most probative evidence does not reflect a diagnosed disorder of the legs that is related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim of entitlement to service connection for arthritis of the lumbar spine is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The requirements to establish service connection for a lumbar spine disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  The requirements to establish service connection for a bilateral leg disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.310 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  In this case, compliant VCAA notice was provided in June 2007 for the lumbar spine claim and in August 2007 for the bilateral leg claim. 

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009 (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  

Concerning the duty to assist, the record reflects that service treatment records (STRs), Social Security Administration (SSA) disability records and the available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has also been afforded appropriate VA examinations in support of both claims herein decided.

The Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and the Veteran testified as to in-service events and his treatment history.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and is aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed.Cir. 2004); Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

New and Material Evidence

Generally, a claim that has been denied in an unappealed decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).  The exception to   this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

In December 2002 the Veteran submitted a claim for "arthritis" as a residual of the service-connected splenectomy.  The RO denied service connection for arthritis, to include arthritis of the lumbar spine, in August 2003.  The rating decision denied service connection based on a determination that there was no evidence showing the current arthritis of the lumbosacral spine was related to the service-connected splenectomy or that the arthritis either occurred in or was caused by service.

The Veteran was notified of the decision by a letter in September 2003, but he did not appeal the decision and did not submit material evidence within the appeal period.  The August 2003 decision is accordingly final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The evidence of record at the time of the August 2003 rating decision included the service treatment records (STRs), VA treatment records and a VA examination report.

Service treatment records note the Veteran was seen for low back pain in April 1969 and complained of recurrent back pain on the Report of Medical History during a December 1970 service examination.  The examiner commented that the reference to back pain referred to low back strain times two years, treated with special exercises.  Lumbosacral spine x-ray series was normal.  Subsequent examinations and Reports of Medical History from 1980 through March 1989 revealed a normal spine and     the Veteran's denial of recurrent back pain.  A VA treatment note in August 1999 showed a complaint of intermittent low back pain since service but admission of a motorcycle accident and workplace accident.  A  January 2000 VA treatment report noted a diagnosis of degenerative disc disease (DDD) and degenerative joint disease (DJD).  A VA examination in July 2003 determined that there was no relationship between arthritis of the lumbar spine and the in-service-splenectomy.

Evidence added to the record since August 2003 includes the Veteran's testimony in which he described lifting and pushing heavy weights in service and also asserted having been treated on multiple occasions in service for back pain.  The Board    finds this evidence contributes to a more complete picture of the circumstances surrounding the origin of the Veteran's disability.  See Hodge, supra; see also Shade, 24 Vet. App. at 118 (new evidence is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim).  

Accordingly, the Board finds that new and material evidence has been submitted and the previously denied claim for service connection for arthritis of the lumbar spine is reopened. 

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis  becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Service connection may also be established for disability that is proximately due    to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Further, a disability that is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Lumbar Spine Disability

The Board notes that in the November 2007 rating decision on appeal, the RO decided the claim for service connection for a lumbar spine disability on the merits.  Accordingly, the Veteran is not prejudiced by the Board's consideration of this issue on the merits as well.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Veteran contends that his current lumbar spine disability is related to lifting  and pushing heavy weights in service.

The medical evidence of record indicates the Veteran has current diagnoses of degenerative disc and joint disease of the lumbar spine.  Accordingly, the first element for establishing service connection, a current disability, has been met.  Thus, the question in this case is whether the current disability is related to service.  

Service treatment records note the Veteran was seen in April 1969 for low back pain for three days with no leg symptoms.  The impression was lumbar spasm.  The Veteran reported recurrent low back pain on a December 1970 Report of Medical History.  The examiner commented that the reference to back pain referred to        low back strain times two years, treated with special exercises.  He noted that lumbosacral spine x-ray series was normal.  Physical examination of the spine was normal.  He was seen in January 1979 for complaints of right buttock pain after sleeping on it.  It was noted that he had low back pain for years.  His range of motion was normal at that time.  However, annual service physical examinations from 1980 through March 1989 reported a normal spine examination.  The accompanying Reports of Medical Histories show the Veteran denying recurrent back pain.  

The evidence of record fails to show post-service back complaints until 1999.        In an August 1999 VA treatment report, the Veteran noted that he fell off of his motorcycle into a ditch 3 weeks prior and has had lower back pain since that time.  A January 2000 VA treatment report noted a diagnosis of degenerative disc disease (DDD) and degenerative joint disease (DJD).  

As the Veteran was not shown to suffer from arthritis during active service or within one year following discharge from active service, competent evidence linking his current disability to service is necessary.   On this point, the Board notes that the most probative evidence is against the claim.  

The Veteran was afforded a VA examination in October 2007.  Following review of the claims file and examination of the Veteran, the examiner opined that the Veteran's lumbar spine disability was not related to service.  The examiner     noted the back complaints in service were suggestive of muscle strain and not degenerative joint disease.  He stated there was no major traumatic back injury in service or x-ray findings of traumatic back injury.  The examiner further noted that the Veteran did not have a record of persistent problems following service until now.  The examiner stated that the intermittent problems over the years are more compatible with age related degenerative problems.   As this opinion was rendered following claims file review and examination of the Veteran, and included adequate rationale for the conclusion reached, this opinion is highly probative.  There is no medical opinion to the contrary.  

Although the Veteran has reported to treatment providers that he has suffered from low back pain ever since service, his contentions are not supported by the evidence of record.  In this regard, although he reported recurrent low back pain in 1970    and was seen in April 1969 and January 1979, he thereafter consistently denied having recurrent back pain from 1980 through 1989.  In a report from a private chiropractor, the Veteran stated the onset of his low back pain was in 1999.  Accordingly, the Veteran's contentions of continuous low back symptoms since service are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements).  

To the extent that the Veteran himself believes that his current disability is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492  F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis  and etiology of back disorders are matters requiring medical testing and medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of a back disorder is not competent medical evidence.  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service    are in any way related to his current lumbar spine disability is a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to  the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current back disability is not competent medical evidence.  The Board finds the opinion of the VA examiner significantly more probative than the Veteran's lay assertions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

In summary, arthritis was not shown during service or for many years thereafter and the preponderance of the competent and probative evidence is against a finding that the Veteran's current lumbar spine disability is related to service.  Accordingly, service connection for a lumbar spine disability is denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Bilateral Leg Disability

In his May 2007 claim, the Veteran contended that the heavy lifting and moving equipment in service caused trauma to his back and legs.  The RO contacted the Veteran to clarify whether he was attempting to reopen his previously-denied claim for service connection for a right knee disorder; the Veteran responded in a July 2007 statement that his leg condition was claimed as secondary to his low back disorder.  He reiterated during an August 2007 Report of Contact that he did not wish to reopen his claim for a right knee disorder, but rather was claiming his legs as secondary to the low back.

Review of the Veteran's service treatment records reflects that in a December 1970; Report of Medical History the Veteran endorsed history of "cramps in the legs."  In the corresponding medical examination, the examiner noted the reference was to muscle spasms that were due to inactivity and had subsided with adequate exercise.  The examiner found the lower extremities to be clinically normal at discharge.  

Similarly, service treatment records relating to the Veteran's enlistment in the Navy (October 1976 to June 1980) are silent in regard to any complaints regarding the legs.  During separation examination in April 1980 the Veteran denied history of leg cramps, lameness or other orthopedic problems, and the examiner found the lower extremities to be clinically normal.  Reserve physical examinations in February 1981, August 1982, June 1983, June 1984, March 1985, March 1986, January 1987, January 1988 and March 1989 that showed normal lower extremities.

VA treatment records in January 2000 note a report of possible left L5 radiculopathy.  Thereafter, VA treatment records show consistent complaint of pain radiating down the left leg.   

The Veteran presented to the VA outpatient clinic in January 2005 reporting he had recently slipped on the ice, resulting in reinjury to the left leg.  He complained of pain from the knee to the foot.  The clinician noted history of L5 nerve root compression due to DJD of the lumbar spine.  Clinical examination of the legs  was grossly normal.  The clinical assessment was that the Veteran's current complaints may represent the L5 nerve root compression or nonspecific musculoskeletal pain.

The Veteran presented to the VA orthopedic clinic in February 2006 for evaluation of bilateral leg symptoms.  The clinician stated it was difficult to get a specific complaint from the Veteran; the complaint appeared to be a vague complaint of pain and weakness in the knees and hamstrings since 1999.  Physical examination was grossly normal, so the examiner could not determine the source of the Veteran's complained-of pain.  There was no objective evidence of a neurological problem,  and the only complaint that could be clinically reproduced was tightness of the hamstrings.  The clinician's impression was "vague leg symptoms."

The Veteran reported to Elm Chiropractic Center in October 2006 that he had first noticed low back pain, with radiation to the bilateral lower extremities, in 1999.

In November 2006 the Veteran presented to the VA physical therapy clinic complaining of low back pain (LBP) and bilateral lower extremity (BLE) pain  since 1999, without mechanism of injury.  The lower extremities were grossly normal on examination, and the assessment was chronic LBP.

The Veteran had a VA examination of the spine and lower extremities in October 2007, performed by a physician who reviewed the claims file.  In regard to the lower extremities, the Veteran complained of numbness and tingling of the left leg in the L5 distribution.  On examination, there was no evidence of a peripheral nerve condition but there was left L5 radiculopathy; there was no right leg condition.  
  
In December 2009 the Veteran presented to the VA outpatient clinic complaining of diffuse "bone pains" along the right lower leg with radiation to the thigh.  Clinical examination was grossly normal, and the clinician reassured the Veteran that his pains did not have any obvious etiology.

During his Travel Board hearing in March 2010 the Veteran described duties in the Air Force and in the Navy that required him to push and lift heavy weights, resulting in stress to his entire body including the lower extremities.  

Treatment records in Virtual VA show the Veteran presented to the VA outpatient clinic in June 2010 for annual examination.  He reported generalized leg pain in    the thighs, shins and ankles.   Musculoskeletal examination and neurological examination was normal.  The clinician's impression was bilateral leg pain/LBP.  The clinician did not suspect radicular pain.

The Veteran was examined in August 2010 by a physician who reviewed the claims file.  Because the Veteran had not asserted entitlement to service connection for a specific joint, the legs were examined as a whole.  The Veteran complained of sharp and cramping pains in both legs; he reported that he could not remember when these pains began.  During physical examination the Veteran was tender to palpation on the posterolateral aspect of both legs, but otherwise there was no evidence of any orthopedic or neurological abnormality of the legs, and X-rays of the tibia-fibula of both legs were entirely normal.  The examiner's impression was normal bilateral lower extremities, with no objective findings on X-ray to support an anatomic diagnosis.  The examiner stated that because examination was normal the Veteran's presenting complaint was not likely related to military service.

Treatment records in Virtual VA show the Veteran presented to the VA outpatient clinic in December 2010 to follow up his complaints of chronic pain in multiple joint areas (shoulders, neck, knees and legs).  The clinician noted it was hard to get a timeline from the Veteran in regard to the onset of such pain, but the Veteran had multiple workups in the past that had found no specific cause for the Veteran's diffuse pain.  Examination of the lower extremities was grossly normal.  The impression was diffuse joint pains, mostly in the shoulders and knees, probably    not due to inflammatory process and more likely due to degenerative changes.

Treatment records in Virtual VA include an orthopedic clinic note in August 2011 stating the Veteran presented with complaint of pain in multiple joints, beginning with a Baker's cyst in the left knee in 1999.  Thereafter he developed pain in     other joints including the arms, neck, shoulders, hips and lower back.  Clinical examination of the legs was grossly normal.  The clinician noted the Veteran had a long history of chronic musculoskeletal pains and a very evident tendency to overdo things such as exercises intended to be done in moderation.  There was no current evidence of radiculopathy.  The clinician made no diagnosis of any current disability of the legs.

Review of the evidence of record shows the Veteran has been suspected at times to have left leg radiculopathy or nerve root compression from his low back disability.  However, as he is not service connected for his low back disability, service connection for radiculopathy of the legs as secondary to his low back disability cannot be established.  38 C.F.R. § 3.310.

The Veteran has indicated that he is not claiming service connection for his knee and that his claim is for his leg pain.  However, the record reflects no diagnosed   leg disability distinct from the radiculopathy/ nerve root compression related to the low back disability, or diagnoses pertaining to the knees.  While the more recent findings in the medical evidence reflect his continued complaints of leg pain, the 2010 VA examiner found the physical examination of the legs, including x-rays, to be normal.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

In this case, other than the diagnoses for the knee which he has indicated is not part of his current claim, the only other diagnosis pertaining to the legs during the course of the claim is radiculopathy or nerve compression related to his low back disability.  The record reflects such symptoms arose in 1999, and there is no competent evidence suggesting that any such disorders are related to his military service.  Other than radiculopathy or nerve compression, the most probative evidence indicates the Veteran does not otherwise suffer from a current diagnosed leg disability for which service connection can be considered on a primary basis.  Additionally, as noted above, as the Veteran's lumbar spine disorder is not service connected, service connection for a leg disability as secondary to his back disability is precluded.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. 55-56.


ORDER

New and material evidence having been received, the claim for service connection for arthritis of the lumbar spine is reopened, and to this extent only the appeal is granted.  

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to service connection for a bilateral leg disability is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


